TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00180-CV


                                      In re Ashley Zook


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Ashley Zook (Mother) petitions this Court for writ of mandamus seeking

relief from the temporary order rendered on April 7, 2021, which granted the request of the

attorney ad litem (AAL) to authorize vaccination of Mother’s five children without her consent.

We will conditionally grant mandamus relief.


                                     BACKGROUND
               This dispute concerns the proposed vaccination of Mother’s five children. In

June 2020, the Texas Department of Family and Protective Services filed a suit affecting the

parent-child relationship (SAPCR) seeking termination of Mother’s parental rights. The trial

court ultimately appointed the Department as the temporary managing conservator of the

children, appointed an AAL for the children, and placed all five children with their grandparents

in Illinois.

               On March 15, 2021, the AAL moved for further temporary orders, requesting

that the court order, among other things, up-to-date vaccinations for all five children. Mother

opposed the vaccination of all five children; the father of the younger two children also opposed
vaccination, while the father of the three older children consented to vaccination. At the hearing

before the associate judge, the children’s pediatrician testified as to the importance of

vaccinations and that the vaccinations are in the best interest of the children, and it was

uncontested that the pediatrician was recommending vaccinations in accordance with CDC

guidelines for children. Mother, however, testified that she expressly refused to give consent to

immunizing the children, and therefore she argued at the hearing that neither the Department nor

the Court could provide the necessary consent to require vaccination of the children under

Section 32.101 of the Texas Family Code. See Tex. Fam. Code § 32.101 (“Who May Consent to

Immunization of Child”). The associate judge rendered Further Temporary Orders on April 7,

2021, granting the AAL’s motion to provide the children with up-to-date vaccinations, set to go

into effect on April 19, 2021. Zook’s mandamus petition followed.


                                   STANDARD OF REVIEW

               We may issue a writ of mandamus to correct a trial court’s abuse of discretion

when no adequate remedy by appeal exists. In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig.

proceeding).   A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law or if it fails to correctly analyze

or apply the law. In re Cerberus Cap. Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.

proceeding). A trial court has no discretion in determining what the law is or in applying the

law to the particular facts. See In re Department of Fam. & Protective Servs., 273 S.W.3d 637,

642 (Tex. 2009) (orig. proceeding), abrogated on other grounds, In re G.X.H., No. 19-0959,

2021 WL 1704234, at *5 n.4 (Tex. Apr. 30, 2021). A clear failure by the trial court to analyze or




                                                 2
apply the law correctly will constitute an abuse of discretion. Walker v. Packer, 827 S.W.3d

833, 840 (Tex. 1992).

                 In determining what the law is, questions of statutory construction are reviewed

de novo. In re Office of the Att’y Gen. of Tex., 456 S.W.3d 153, 155 (Tex. 2015) (orig.

proceeding). We generally construe the words of the statute according to their plain meaning

and in the context of the surrounding provisions. See Tex. Gov’t Code § 311.011; City of

Rockwall v. Hughes, 246 S.W.3d 621, 625–26 (Tex. 2008). “When a statute’s language is clear

and unambiguous, it is inappropriate to resort to rules of construction or extrinsic aids to construe

the language.” City of Rockwall, 246 S.W.3d at 625–26. That is, construction canons may be

relied on to help interpret ambiguous language but cannot be used to create ambiguity. Texas

Health Presbyterian Hosp. of Denton v. D.A., 569 S.W.3d 126, 133 n.8 (Tex. 2018); see also

Texas State Bd. of Exam’rs of Marriage & Fam. Therapists v. Texas Med. Ass’n, 511 S.W.3d 28,

41 (Tex. 2017) (“A statute is ambiguous if its words are susceptible to two or more reasonable

interpretations, and we ‘cannot discern legislative intent in the language of the statute

itself.’” (quoting Texas Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 639

(Tex. 2010))).


                                         DISCUSSION
                 Mandamus relief may be an appropriate remedy when the trial court abuses its

discretion in rendering temporary orders in a SAPCR, as temporary orders are not appealable.

See, e.g., In re Vernor, 94 S.W.3d 201, 209–10 (Tex. App.—Austin 2002, orig. proceeding);

see also Tex. Fam. Code § 105.001(e) (“Temporary orders rendered under this section are not

subject to interlocutory appeal.”). Under the unique circumstances of this case—where there



                                                 3
was insufficient time to hold a de novo hearing before the temporary order went into effect1

and the immunizations could not be “undone”—no adequate remedy by appeal exists. See

In re Allstate Indem. Co., 822 S.W.3d 870. 883 (Tex. 2021) (orig. proceeding) (explaining

“adequate remedy” is “a proxy for the careful balance of jurisprudential considerations, and its

meaning depends heavily on the circumstances presented” (quoting In re Garza, 544 S.W.3d

at 840)); In re Derzapf, 219 S.W.3d 327, 335 (Tex. 2007) (orig. proceeding) (explaining that

mandamus relief is appropriate for “irremediable” temporary orders).

               Mother asserts that the trial court abused its discretion when it entered temporary

orders authorizing the vaccination (or otherwise in authorizing others by court order to consent to

the vaccination) of the children when the parties involved have actual knowledge that a parent

has expressly refused to give consent. We agree.

               Section 32.101 generally governs who may consent to the immunization of

children.   See Tex. Fam. Code § 32.101(a).         Applicable here, a person may consent to

immunization of a child if they are authorized under a court order to consent for the child.

See id. § 32.101(a)(2). A court having jurisdiction over a SAPCR of which the child is the

subject may also give consent to immunization of a child if a person under subsection (a) is not

available. Id. § 32.101(b)(7).

               Regardless of whether a person would have authority to consent under subsection

(a) or (b), that person “may not consent for the child if the person has actual knowledge that a


       1
          A referring court must hold a de novo hearing within thirty days of a timely request,
see Tex. Fam. Code § 201.015(f), but the contested order here went into effect after only twelve
days. Regardless of whether a de novo hearing occurs, the temporary order rendered by the
associate judge “constitutes an order of the referring court.” Id. § 201.007(c); see also id.
§ 201.016 ((a) (providing that the failure to request a de novo hearing “does not deprive the party
of the right to appeal to or request other relief from a court of appeals”).

                                                4
parent, managing conservator, guardian of the child, or other person who under the law of

another state or a court order may consent for the child . . . has expressly refused to give consent

to the immunization.” Id. § 32.101(c)(1) (emphases added); see also id. § 32.101(b) (prohibiting

persons listed under subsection (b) from consenting if authority to consent has been denied

under subsection (c)). Here, it is undisputed that all the parties, including the AAL, knew that

Mother had expressly refused to give consent. Thus, the unambiguous language of the statute

would prohibit any of those parties from having the authority to consent to immunization under

Section 32.101. See Texas Dep’t of Protective & Regulatory Servs. v. Mega Child Care, Inc.,

145 S.W.3d 170, 177 (Tex. 2004) (“If the statutory text is unambiguous, a court must adopt the

interpretation supported by the statute’s plain language unless that interpretation would lead

to absurd results.”); In re Womack, 549 S.W.3d 760, 766 (Tex. App.—Waco 2017, orig.

proceeding) (“Accordingly, under the plain language of subsection 32.101(c), the Department,

having actual knowledge that [the] parents . . . have expressly refused to give consent to [their

child] being immunized, may not consent to [the child] being immunized.”).

               The Department’s arguments to the contrary are unavailing. The Department

contends that this Court should read Section 32.101(c) in harmony with several statutes to

conclude that “only a person who has the authority to consent in the first place is also able to

withhold consent.” See Tex. Fam. Code §§ 264.1076 (providing Department with right to

vaccinate children in foster care in limited circumstances not applicable here), 266.004(b)

(providing that court may authorize Department or other specified person to consent to medical

care for foster child). The parties have not argued here that the trial court authorized the children




                                                 5
to be vaccinated pursuant to any statute other than Section 32.101.2 The plain language of

Section 32.101 includes no requirement that the parent must have authority to consent; the statute

only references that “a parent . . . has expressly refused to give consent to the immunization.”

See id. § 32.101(c)(1). Even when read in the context of surrounding provisions, “parent” would

be limited to exclude only “a parent as to whom the parent-child relationship has been

terminated,” id. § 101.024, which has not yet occurred here.

               The Department suggests an alternate reading of the statute: that the clause “who

under the law of another state or a court order may consent” should modify all of the preceding

nouns, including “parent,” not just “other person.”       See id. § 32.101(c)(1).    In effect, the

Department calls for us to apply the “series-qualifier” canon of construction in interpreting the

statute. See Sullivan v. Abraham, 488 S.W.3d 294, 297 (Tex. 2016) (explaining that “series-

qualifier canon” provides that postpositive modifier applies to entire series of nouns or verbs

when there is a straightforward, parallel construction). Application of the canon of construction,

however, should not be used to create ambiguity. See Texas Health, 569 S.W.3d at 133 n.8. If

we were to accept this interpretation, then the statute would effectively prohibit Texas parents

from refusing to consent to their children’s immunization unless they have a court order

expressly allowing them to consent to immunization. The Department would thus have us read


       2
          When an associate judge ordered that the children receive up-to-date vaccinations, we
are presented with a person (either the AAL or the Department) who is authorized under a court
order to consent to immunization. See Tex. Fam. Code § 32.101(a)(2); see also In re Womack,
549 S.W.3d 760, 765 (Tex. App.—Waco 2017, orig. proceeding) (explaining that order
authorizing Department to consent to immunizations “does not circumvent the applicability of
section 32.101”). Similarly, insofar as there is a conflict between the statutes, the limitations on
consenting to immunizations under Section 32.101 should be treated as an exception to the
general right to consent to medical care under Sections 264.1076 or 266.004. See Tex. Gov’t
Code § 311.026(b).


                                                 6
language into the statute requiring parents to seek a court order doing nothing more than

confirming they possess certain rights; such a requirement is not supported by the statute itself.

See City of Rockwall, 246 S.W.3d at 631 (“[C]hanging the meaning of the statute by adding

words to it, we believe, is a legislative function, not a judicial function.” (citing 67 Tex. Jur. 3d

Statutes § 85 (2003)). Moreover, the lack of punctuation setting off the modifying clause further

indicates the Legislature’s intent to limit the modifier only to the last item (“other person”) in the

series. See Sullivan, 488 S.W.3d at 298 (citing Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts 161 (2012)).

                The Department further contends that the present matter is distinguishable from In

re Womack, 549 S.W.3d at 766 (holding Department could not consent to child’s immunization

when it has actual knowledge that parents refused to consent), because here (1) the parents are

not designated as temporary possessory conservators, (2) Mother did not provide any rationale

for her opposition, and (3) only one parent (not both) refused to consent to vaccination of the

three older children.3 The unambiguous language of the statute, however, does not require that

the parents be currently designated as conservators (or otherwise currently possess the children).

See Tex. Fam. Code § 32.101(c)(1). Nor is there any requirement that the parent provide a basis

or rationale for their refusal. See id.

                Finally, the statute unambiguously provides that “other persons” are prohibited

from consenting if they have actual knowledge that “a parent” has expressly refused to give

consent. See id. “A” is an indefinite article used before singular nouns when the individual is


        3
          The Department also contends that the evidence supports the conclusion that
vaccination is in the children’s best interest. Even if we accept this as true, the unambiguous
language of Section 32.101 still allows a parent to expressly refuse to give consent to
vaccination. See Tex. Fam. Code § 32.101(c)(1).

                                                  7
unspecified. See Webster’s Third New International Dictionary 1 (2002). Although the plain

language of the statute allows for a single parent’s “opposition to immunization [to] outweigh

[the other parent’s] preference for them” in this context, In re A.J.E., 372 S.W.3d 696, 699 (Tex.

App.—Eastland 2012, no pet.), we are bound to “take statutes as we find them” and cannot “fix”

a statute by disregarding clear statutory language, see DeQueen, 325 S.W.3d at 637.

                Because the trial court and the other parties had actual knowledge that Mother has

expressly refused to give consent to immunization, neither the court pursuant to subsection (b)(7)

nor another person pursuant to subsection (a)(2) of Section 32.101 could consent to

immunization of the children. We conclude that the trial court therefore abused its discretion in

rendering temporary orders to the contrary. See Walker, 827 S.W.2d at 840; In re Womack,

549 S.W.3d at 767.


                                         CONCLUSION

                We conditionally grant Mother’s petition for writ of mandamus, lift the temporary

stay, and direct the associate judge to vacate the portions of the Further Temporary Orders from

April 7, 2021 that provide for the vaccination of the children. The writ will only issue if the

district court fails to comply.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: July 15, 2021




                                                 8